

116 HR 4677 IH: Dual Credit Innovation Act
U.S. House of Representatives
2019-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4677IN THE HOUSE OF REPRESENTATIVESOctober 15, 2019Mr. Taylor introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Education to carry out a program to recognize high schools and local
			 educational agencies for expanding high-quality dual credit programs.
	
 1.Short TitleThis Act may be cited as the Dual Credit Innovation Act. 2.National Blue Ribbon Schools Dual Credit Innovation Award (a)Dual Credit PriorityNot later than 1 year after the date of the enactment of this Act, and annually thereafter, the Secretary shall, on a competitive basis, recognize eligible partnerships with high-quality dual credit programs with a Dual Credit Innovation Award which shall be an award under the National Blue Ribbon Schools program of the Department of Education.
 (b)Application and Selection ProcessTo be eligible to be recognized under subsection (a), an eligible partnership shall submit an application under the National Blue Ribbon Schools program of the Department of Education.
 (c)Non-Monetary ValueThe award and recognition established under this Act may not have monetary value. (d)DefinitionsIn this section:
 (1)Dual Credit ProgramThe term dual credit program means a program offered by an eligible partnership through which a secondary school student who has not graduated from high school with a regular high school diploma is able to enroll in one or more postsecondary courses and earn postsecondary credit that—
 (A)is transferable to the institutions of higher education in the partnership; and (B)applies toward completion of a degree or recognized educational credential as described in the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 (2)Eligible partnershipThe term eligible partnership means a partnership between— (A)at least one institution of higher education (as defined in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)) that provides a dual credit program; and
 (B)at least one— (i)local educational agency (as defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)); or
 (ii)high school. (3)SecretaryThe term Secretary means the Secretary of Education.
				